                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                  :
UNITED STATES OF AMERICA
                                  :

       v.                         :   Criminal No. DKC 20-0018

                                  :
JOHN HAIRSTON
                                  :

                    MEMORANDUM OPINION and ORDER

       John Hairston initially consented to detention.   (ECF No. 9).

After entering a guilty plea, he requested a detention hearing due

primarily to the health situation of one of his children. (ECF No.

30).    Magistrate Judge Beth P. Gesner ordered him detained on May

3, 2021, after holding a detention hearing.     (ECF No.   36).   Mr.

Hairston has now filed an appeal from that order (ECF No. 39).1

The parties were advised that the court would review all of the

information already available, and that they should supplement if

they wished, but that an oral hearing might not be convened. (ECF

No. 40).    Neither party supplied further information.    The court

has read the initial pre-trial services report and has listened to

a recording of the hearing before Judge Gesner.

       A person detained by a magistrate judge may seek review of

that order by the district judge, and the court must make a de




       1
       The motion to seal this document (ECF No. 38) is GRANTED.
It contains sensitive medical information.
novo determination as to whether the findings of the magistrate

judge are correct.         Pursuant to 18 U.S.C. § 3143(a)(1), Judge

Gesner determined that, while there might be conditions sufficient

to offset any risk of flight, she did not find by clear and

convincing evidence that there were conditions that would offset

concerns of danger to the community.2

     Mr. Hairston pled guilty to conspiracy to distribute 280 grams

or more of cocaine base and agreed to a statement of facts which

included possession of a firearm.            The initial pre-trial services

report recommended detention, after recounting his personal and

family   history,    his     criminal    record,        and   other   pertinent

information.   The report did not address whether an aunt or his

mother might be suitable third-party custodians.

     In his appeal, Mr. Hairston again emphasizes the fragile

health   situation   of     one   of   his       children   and   seeks   release

(permanently or temporarily) so he can be with that child, and the

child’s mother, in the hospital.                 And, like Judge Gesner, the

undersigned is sympathetic to that desire.                    Mr. Hairston is

reported to have been very involved in the child’s care prior to

his arrest in this case.          He proposes to live with other family


     2 Given the nature of the offense for which he has been found
guilty, release is governed by 3143(a)(2), which would require
also either that there is a substantial likelihood that a motion
for acquittal or a new trial will be granted or an attorney for
the government recommends that no sentence of imprisonment be
imposed. Neither circumstance is present here.
                                             2
members away from the neighborhood he lived in prior to this

arrest.      But the release decision must be based on a review of all

of the relevant considerations, and the legal framework, for a

person who has been found guilty of a very serious offense.              While

his conduct since this arrest, and his laudable desire to provide

emotional support to his child and the child’s mother, might show

an improving disposition against criminal activity, his conduct

before that paint a different picture.            The prior conviction, his

poor     performance      while   under    supervision,     and    his     past

associations,     along    with   the   current   offense   are   not    offset

sufficiently to meet the standard necessary for release.

        Accordingly, it is this 24th day of June, 2021, by the United

States District Court for the District of Maryland hereby ORDERED

that:

        1.    Upon de novo determination, the detention order entered

by Magistrate Judge Beth Gesner dated May 3, 2021 BE, and the same

hereby IS, CONFIRMED;

        2.    The motion to seal (ECF No. 38) BE, and the same hereby

IS, GRANTED; and

        3.    The Clerk will transmit a copy of this Memorandum Opinion

and Order to counsel of record.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge

                                          3
